Citation Nr: 1044478	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He 
served in Vietnam from October 24, 1966 to October 20, 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam as a Wireman, with the 
Headquarters and Headquarters, First Battalion, 5th Artillery, 
1st Infantry Division.  During such time, his base at Phuoc Vinh 
was exposed to incoming mortar and artillery fire.  

2.  The Veteran has PTSD based on an in-service stressor that is 
related to the Veteran's fear of hostile military activity.  A VA 
psychiatrist has confirmed that the claimed stressor is adequate 
to support a diagnosis of PTSD and that his symptoms are related 
to the claimed stressor.  The stressor is consistent with the 
places, types, and circumstances of his service.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009); Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 
41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, because the Veteran's claim for service 
connection for PTSD is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the 
veteran's lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards 
regarding stressors based on a veteran's fear of hostile military 
or terrorist activity.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are 
applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 
(stating that the amendments are applicable to appeals currently 
before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an 
alleged stressor where:  1) the stressor is related to the 
Veteran's fear of hostile military or terrorist activity; 2) a VA 
psychiatrist, VA psychologist, or VA-contracted psychiatrist or 
psychologist, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor; 3) the stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service; and 4) there is no clear and convincing evidence to the 
contrary.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg.  39,843, 39,852.  Fear of hostile military 
or terrorist activity occurs where a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

Here, on the Veteran's VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress Disorder 
(PTSD), he alleged his compound in Vietnam sustained mortar 
attacks about twice a week and was often subject to sniper 
attacks.  He reported that he had to occasionally handle wounded 
or assist with loading dead into choppers.  He also expressed 
dismay that one of his best friends was killed while hunting for 
a sniper.  

During Vet Center treatment in June 2006, he was diagnosed with 
PTSD based on the reported stressors.  The diagnosis was based on 
the Veteran's reports that he experienced significant social 
impairment since returning from Vietnam.  He endorsed current 
symptoms of PTSD including nightmares of Vietnam experiences, 
avoidance of stimuli associated with trauma, poor sleep, periodic 
problems with irritability or outbursts of anger, poor 
concentration, and exaggerated startle response.   

In July 2006, a VA psychiatrist diagnosed PTSD based on the 
reported stressors.  The VA examiner noted that "it does appear 
that these illnesses do stem from his serving in Vietnam as he 
did not have these symptoms prior to serving there."  

In 2008, the National Personnel Records Center reviewed the 
Meritorious Unit Commendation submitted by the 1st Battalion, 5th 
Artillery covering the period from August 1966 to December 1967.  
The research revealed that the Headquarters and Headquarters 
Service Battery was based out of Phuoc Vihn in the III Corps 
Tactical Zone.  The recommendation documented that the base at 
Phuoc Vihn was subjected to "an intense mortar and rocket 
attack" in July 1967.  

Here, the evidence demonstrates that the Veteran was confronted 
with life threatening incidents from incoming mortars and rockets 
during his service in Vietnam.  He reported that he was fearful 
that he would be killed.  A VA psychiatrist and a Vet Center 
Social Worker have both confirmed that the Veteran has PTSD based 
on the stressors in service.  The Veteran's reported stressors of 
being exposed to mortar and rocket attacks are consistent with 
his service as a Wireman while stationed at a base in Phuoc Vihn.  
There is no clear and convincing evidence indicating that PTSD is 
due to a non-service related event.  

Accordingly, while all of the reported PTSD stressors have not 
been verified, the Veteran's lay testimony as to experiencing 
mortar and rocket attacks, in conjunction with the verification 
of such from the NPRC is sufficient to verify the stressors.  The 
reported PTSD stressors are sufficient to produce PTSD and VA 
examiners have indicated that PTSD is likely related to his 
experiences in Vietnam.  Given the foregoing, the Board finds 
that the criteria for service connection for PTSD have been met.  
Accordingly, the claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


